Citation Nr: 1748498	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to November 1988 and from June 1989 to November 1992.  His decorations include the Southwest Asia Service Medal with 3 Bronze Stars, the Kuwait Liberation Medal, and a Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal has since been transferred to Indianapolis, Indiana RO.

In September 2013, the Board remanded the claim for additional development.  A June 2015 Board decision denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Subsequently, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated and remanded the June 2015 decision back to the Board.  The case was thereafter remanded by the Board in August 2016 for further development in accordance with the JMR.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his acquired psychiatric disorder had its onset in service following combat and traumatic experiences in the Persian Gulf War.  See January 2010 VA Form 9.  

In March 2011, the Veteran was afforded a VA examination for PTSD, in which the examiner found that the Veteran met the DSM-4 stressor criterion, and that it related to his fear of hostile military or terrorist activity, but indicated that his symptoms did not meet the criteria for a PTSD diagnosis.  However, this opinion is inadequate, as the examiner failed to acknowledge and discuss the positive PTSD screen in the Veteran's VA treatment records, despite discussing other psychological assessments in his records.   

Subsequently, the Veteran underwent VA examinations for mental disorders (other than PTSD and eating disorders) in January 2014 and September 2016.  However, these examination reports are also inadequate.  The January 2014 examiner did not fully consider the Veteran's contentions regarding his psychiatric symptoms, and the September 2016 examiner inappropriately dismissed relevant lay evidence, as the statements regarding changes during service "were made by individuals who did not know [the Veteran] prior to service."  Moreover, both examination reports did not consider or address all of the Veteran's psychiatric diagnoses of record, and did not examine his claimed PTSD.

Additionally, there is indication that the Veteran's psychiatric disorder may have pre-existed service.  Specifically, on his July 1988 report of medical history at entrance, the Veteran reported that he had a history of "nervous trouble of any sort," but denied a history of depression or excessive worry.  The record also lacks an opinion regarding whether any psychiatric disorders were superimposed on his diagnosed personality disorder during service.  Therefore, a new examination and opinion is needed on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then schedule the Veteran for a VA examination with an examiner other than the March 2011, January 2014, and September 2016 VA examiners to determine the nature and etiology of his psychiatric disorder, to include PTSD.  The entire claims file should be made available to the examiner.  All indicated tests and studies should be performed and all findings reported in detail.

Following a review of the claims file, the examiner is asked to address the following:

(a) A diagnosis of PTSD per the DSM-IV should be explicitly ruled in or excluded, and if diagnosed, the stressor(s) upon which that diagnosis is based should be identified.  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner must reconcile this finding with the positive PTSD screen in the Veteran's VA outpatient treatment records.  

(b) Identify all psychiatric disorders diagnosed since February 2008 per the DSM-IV, to include to include psychosis not otherwise specified (NOS), anxiety NOS, paranoid personality disorder, major depression, and persistent depressive disorder (dysthymia).  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the September 2016 VA examination report, and February 2008 and March 2010 VA treatment records.

(c) Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that any of the Veteran's psychiatric disorders existed prior to either period of active service?  Please discuss the July 1988 report of medical history and other medical evidence supporting your conclusion.

(d) If the answer to question (c) is yes for either period of service, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing psychiatric disorder WAS NOT aggravated (permanently worsened) during service?

(e) If the answer to question (b) is no or the answer to question (b) is yes and question (c) is no for either period of service, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorder:

(1) had its onset in service;
(2) was superimposed upon his personality disorder during service; or
(3) is otherwise related to the circumstance of the Veteran's combat service?

(f) If psychosis is diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its manifest within one year of the Veteran's separation from service (by November 1993).

The examiner is advised that the Veteran is competent to report symptoms and that his reports (lay observations) and other lay evidence of record, including the May 2015 lay statements, must be considered in formulating the requested opinions.  If the Veteran's reported history is discounted, the examiner must provide a reason for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

A robust rationale is requested.  If the examiner is unable to render an opinion without resorting to speculation, supporting rationale for that conclusion should be furnished.

4. Then readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




